Case 3:20-cv-00806-RDM-CA Document 11 Filed 05/21/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL S. OWL-FEATHER GORBEY, : Civil No. 3:20-cv-806
Plaintiff . (Judge Mariani)
'
MR. CHAMBERS, ef al.,
Defendants

ORDER

 

AND NOW, this 20th day of May, 2020, upon consideration of Plaintiff's complaint
(Doc. 1) and motion (Doc. 8) to proceed in forma pauperis, and for the reasons stated in the
accompanying Memorandum of today’s date, IT IS HEREBY ORDERED THAT:
1. Plaintiff's application (Doc. 8) to proceed in forma pauperis is GRANTED.

2. Plaintiff is granted leave to file an amended complaint on or before June 9, 2020.
Any amended complaint shall comply with the Federal Rules of Civil Procedure,
specifically Rules 8 and 20.

3. The amended complaint shall contain the same case number that is already
assigned to this action, 3:20-cv-806, shall be direct and concise, and shall stand-
alone without reference to any other document filed in this matter.

4, Plaintiff is admonished that failure to amend his pleading to cure the deficiencies
identified in the accompanying Memorandum may result in dismissal of this
action without further notice of Court.

s/ Robert D. Mariani
Robert D. Mariani
United States District Judge
